DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 17, and 19-22 are pending. 

Note to Applicant
Claim 1 recites “generate an alert on a client device notifying a user associated with the client device of the at least one filtered electronic communication,” where the rest of the claim uses the gerund. It is suggested applicant use “generating” for consistency.

Claim Objections
Claims 1-4 are objected to because of the following informalities.
In claim 1, “obtaining an incoming electronic communication” lacks a semicolon at the end of the limitation. Appropriate correction is required.
In claim 1, “identifying at least one predefined characteristic contained in incoming electronic communication” should include the before “incoming electronic communication.”
Dependent claims 2-4 are objected to because of their dependency. Accordingly, claim 1-4 are objected to. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


In claim 22, applicant recites: “obtaining an outgoing communication; processing the outgoing communication to identify, based at least in part on the plurality of predetermined criteria, at least one second portion of the outgoing communication; generating a second filtered communication from the outgoing communication, wherein the at least one second portion of the outgoing communication has been removed from the second filtered communication and the second filtered communication includes a second indication that the at least one second portion was removed; causing, at a second client device, a second notification to be generated notifying a sender of the second filtered communication; and obtaining a second interaction with the second notification; generating, based at least in part on the second interaction with the second notification, a third filtered communication; and causing, at the second client device, a third notification to be generated notifying the sender of the third filtered communication; and causing, based at least in part on a third interaction with the third notification, the third filtered communication to be provided to the recipient.”
However, examiner has not been able to provide the corresponding support in the specification for these newly added limitations. Accordingly, the claim is being rejected under 35 U.S.C. 112(a) for new matter. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a system, and claim 17 is directed to method. Thus, independent claims 1 and 17 are directed to a statutory category of invention.  
However, claims 1 and 17 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of claim 1 is:
obtaining an incoming communication; 
identifying at least one predefined characteristic contained in incoming communication; 
filtering the at least one predefined characteristic contained in the incoming communication to generate at least one filtered communication, wherein the at least one filtered communication is a modified version of the incoming communication with the at least one predefined characteristic having been filtered; 
generate an alert notifying a user of the at least one filtered communication; and 
providing, based on a response to the alert, the incoming communication and the at least one filtered communication to the user.

	The abstract idea of claim 17 is: 
obtaining an incoming communication; 
processing the incoming communication to identify, based at least in part on a plurality of predetermined criteria, at least one portion of the incoming communication; 
generating a filtered communication from the incoming communication, wherein the at least one portion of the incoming communication has been removed from the filtered communication and the filtered communication includes an indication that the at least one portion was removed; 
causing a notification to be generated notifying a recipient of the filtered communication; and 
subsequent to causing the notification to be generated, causing, based at least in part on an interaction with the notification, the incoming communication and the filtered communication to be provided to the recipient.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers managing personal behavior relationships, interactions between people, but for the recitation of generic computer components. That is, the drafted process is comparable to a social activities, teaching, following rules or instructions process, i.e. a process aimed at facilitating communication between people according to a set of rules. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations of social activities, teaching, following rules or instructions, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions) grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. In claim 1, a user may mentally or by hand: obtain an incoming communication (e.g. letter or email); identify at least one predefined characteristic contained in incoming communication (e.g. word or phrase); filter the at least one predefined characteristic contained in the incoming communication to generate at least one filtered communication, wherein the at least one filtered communication is a modified version of the incoming communication with the at least one predefined characteristic having been filtered; generate an alert notifying a user of the at least one filtered communication; and provide, based on a response to the alert, the incoming communication and the at least one filtered communication to the user (e.g. providing filtered and unfiltered versions).
In claim 17, a user may mentally or by hand: obtain an incoming communication (e.g. letter or email); process the incoming communication to identify, based at least in part on a plurality of predetermined criteria, at least one portion of the incoming communication; generate a filtered communication from the incoming communication, wherein the at least one portion of the incoming communication has been removed from the filtered communication and the filtered communication includes an indication that the at least one portion was removed (e.g. lined-through text); cause a notification to be generated notifying a recipient of the filtered communication; and subsequent to causing the notification to be generated, cause, based at least in part on an interaction with the notification, the incoming communication and the filtered communication to be provided to the recipient.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update. 
	The recited computing elements (claim 1: “processing arrangement”; “processor”; “non-transitory computer-readable medium having instructions stored thereon”; “memory”; “electronic communication”; “client device”; claim 17: “computer-implemented”; “electronic communication”; “client device”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, e.g. in para. [0034]. There’s no indication that the other computing elements are anything but generic. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible (see MPEP 2106.05(f)). 
	The additional element in claim 1 describing “storing the incoming electronic communication on a memory” is considered insignificant extra-solution activity, since it is incidental to the primary process or product, as described in MPEP 2106.05(g). It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner carries over the analysis relating to the generic computing elements, and applicant is referred to the Step 2A, Prong 2 analysis above. Regarding the additional element highlighted as insignificant extra-solution activity, examiner re-evaluates, as per MPEP 2106.05. In this case, “storing,” has been found to be well-understood, routine, conventional activity when claimed in a merely generic manner (see MPEP 2106.05(d), which indicates that Storing and retrieving information in memory is well-understood, routine, conventional activity (Versata Dev. Group, Inc. v. SAP Am., Inc.).
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05. 
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2-4 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of “the modified version of the incoming electronic communication” (claim 2); “the incoming electronic communication” (claim 3); “predefined characteristics” (claim 4). While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. They merely serve to narrow the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more.
Claims 20-22 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea and therefore would still fall into the same groupings of 1) Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People; 2) Mental Processes – Concepts Performed in the Human Mind. This does not integrate the abstract idea into practical application; likewise, it is not significantly more. 
Moreover, the claims in the instant application do not constitute significantly more because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the applicant’s specification in para. [0034].
In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (See MPEP 2106.05.)
In sum, claims 1-4, 17, and 19-22 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al. (US 20150026592) in view of Pabla et al. (US 20130283401).
Claim 1
In claim 1, Mohammed discloses: a real-time divorce management system comprising a processing arrangement including a processor and a non-transitory computer-readable medium having instructions stored thereon, the processing arrangement including a processor configured to execute the instructions, upon execution of the instructions, the processor is configured to perform the steps of {computing elements including processing arrangement including a processor, non-transitory computer-readable medium with instructions described in para. [0051]; examiner notes that real-time divorce management system defined by system elements that follow, where the system is capable of providing for real-time divorce management, given that it provides for filtering of messages}: 
obtaining an incoming electronic communication {messages 140, 141, 142, i.e. incoming electronic communication, received or obtained; para. [0054]}; 
storing the incoming electronic communication on a memory {memory stores messages, i.e. incoming electronic communication; para. [0053]}; 
identifying, by the processor, at least one incoming electronic communication {messages are categorized, i.e. identified, as different types; para. [0054]}; 
filtering, by the processor, the at least one subjects contained in the incoming electronic communication to generate at least one filtered electronic communication, wherein the at least one filtered electronic communication is a modified version of the incoming electronic communication {as seen in Fig. 11, email messages or incoming electronic communication are filtered to only present the subject of the email, i.e. an abbreviated email message representing a modified version of the incoming electronic communication; para. [0114]}; 
generate an alert on a client device notifying a user associated with the client device of the at least one filtered electronic communication {e.g. indicator 410-2, which represents a generated alert on a client device notifying a user of the at least one filtered electronic communication; Fig. 9; para. [0086]}; and 
providing, via the client device and based on a response to the alert, the incoming electronic communication and the at least one filtered electronic communication to the user {incoming electronic communication, i.e. original message, and at least one filtered electronic communication, i.e. abbreviated email message, provided via GUI 1102, after interaction with indicator 410-2, i.e. a response to the alert; Fig. 9, 11; para. [0113], [0114]}.  
Mohammed doesn’t explicitly disclose: [identifying at least one] predefined characteristic contained in [incoming electronic communication]; [a modified version of the incoming electronic communication] with the at least one predefined characteristic having been filtered.
However, Pabla teaches a similar system for selective filtering of messages. Pabla discloses: identifying at least one predefined characteristic contained in a message {e.g. inappropriate words, profanity; para. [0070]}; a modified message with the at least one predefined characteristic having been filtered {as described in para. [0072]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mohammed to include the features of Pabla. Given that Mohammed is directed to the transmission of messages and display of notifications on a mobile device, one of ordinary skill in the art would have been motivated to identify obscene, indecent, and/or profane language, thereby safeguarding users against bullying {para. [0003] of Pabla}. One of ordinary skill in the art would have been motivated to protect users, especially minors, from harmful content, and therefore modify Mohammed with Pabla.


Claim 2
Regarding claim 2, the combination of Mohammed and Pabla discloses the features of claim 1. Pabla further discloses: the modified version of the incoming electronic communication includes modification to the predefined characteristics of the incoming electronic communication {modified version includes modifications formed by filtering out selected content comprises blocking only the detected selected content; para. [0072]}.
 
Claim 3
Regarding claim 3, the combination of Mohammed and Pabla discloses the features of claim 1. Mohammed further discloses: the incoming electronic communication includes one of a text message, a picture message, an electronic mail, phone calls, VoIP, Wi-Fi calls, or a voicemail {messages 140, 141, 142, i.e. incoming electronic communication, comprise text and/or electronic mail, among others; para. [0054]}.  

Claim 4
Regarding claim 4, the combination of Mohammed and Pabla discloses the features of claim 1. Pabla further discloses: predefined characteristics includes words or images that include at least one of profanity, nudity, violent content, disturbing content, threatening content, graphically violent or sexual content, or emotionally disturbing content {inappropriate words, profanity used to filter out content; para. [0070]}.

Claim 17
Regarding claim 17, Mohammed discloses: a computer-implemented method {computing method described in para. [0051]}, comprising: 
obtaining an incoming electronic communication {messages 140, 141, 142, i.e. incoming electronic communication, received or obtained; para. [0054]};
processing the incoming electronic communication to identify, based at least in part on a plurality of predetermined criteria, at least one portion of the incoming electronic communication {messages are processed via logic or criteria to identify portions as text, email, and/or application notifications, as indicated by corresponding icons and/or notifications; para. [0054]}; 
generating a filtered electronic communication from the incoming electronic communication {as seen in Fig. 11, email messages or incoming electronic communication are filtered to only present the subject of the email, i.e. an abbreviated email message representing a generated filtered electronic communication; para. [0114]}; 
causing, at a client device, a notification to be generated notifying a recipient of the filtered electronic communication {indicator 410-2, which represents a generated notification notifying a recipient of the filtered electronic communication; Fig. 9; para. [0086]}; and 
subsequent to causing the notification to be generated, causing, based at least in part on an interaction with the notification, the incoming electronic communication and the filtered electronic communication to be provided to the recipient {incoming electronic communication, i.e. original message, and at least one filtered electronic communication, i.e. abbreviated email message, provided via GUI 1102, after notification via indicator 410-2; Fig. 9, 11; para. [0113], [0114]}.  
Mohammed doesn’t explicitly disclose: wherein the at least one portion of the incoming electronic communication has been removed from the filtered electronic communication; the filtered electronic communication includes an indication that the at least one portion was removed.
However, Pabla teaches a similar system for selective filtering of messages. Pabla discloses: wherein the at least one portion of the incoming electronic communication has been removed from the filtered electronic communication {e.g. filtering out selected content; para. [0072]}; the filtered electronic communication includes an indication that the at least one portion was removed {as described in para. [0072]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mohammed to include the features of Pabla. Given that Mohammed is directed to the transmission of messages and display of notifications on a mobile device, one of ordinary skill in the art would have been motivated to identify obscene, indecent, and/or profane language, thereby safeguarding users against bullying {para. [0003] of Pabla}. One of ordinary skill in the art would have been motivated to protect users, especially minors, from harmful content, and therefore modify Mohammed with Pabla.

Claim 19
Regarding claim 19, the combination of Mohammed and Pabla discloses the features of claim 17. Mohammed further discloses: the incoming electronic communication includes at least one of: a telephone call; an instant message; an image; or a social media post {social media message described in para. [0053]}.  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mohammed and Pabla, further in view of Mujica (US 20060253597).

Claim 20
Regarding claim 20, the combination of Mohammed and Pabla discloses the features of claim 17, but doesn’t explicitly disclose: storing the incoming electronic communication for a predetermined period of time; and deleting, after the predetermined period of time has passed, the incoming electronic communication.
However, Mujica teaches a similar system for filtering communication. Mujica discloses: storing the incoming electronic communication for a predetermined period of time; and deleting, after the predetermined period of time has passed, the incoming electronic communication {message in a folder for administrator review, for a predetermined period of time at which time the stored messages are deleted; para. [0071]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Mohammed and Pabla to include the features of storing and deleting communication after a predetermined period of time, as taught by Mujica. Given that Mohammed is directed to the transmission, display, and storage of messages on a mobile device, one of ordinary skill in the art would have been motivated to provide for a mechanism that enables users to reduce the amount of unwanted communication {para. [0004] of Mujica}, with the added benefit of increased storage space in memory. One of ordinary skill in the art would have been motivated to optimize storage, and therefore modify the combination of Mohammed and Pabla with Mujica. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mohammed and Pabla, further in view of Joel (US 20160234147).

Claim 21
Regarding claim 21, the combination of Mohammed and Pabla discloses the features of claim 17, but doesn’t explicitly disclose: receiving, from the sender, a second indication indicating a rejection of the filtered electronic communication; and in response to receipt of the second indication, generating a second filtered electronic communication.
However, Joel teaches a similar system for filtering communication. Joel discloses: receiving, from the sender, a second indication indicating a rejection of the filtered electronic communication {system may notify, i.e. indicate to, the user if the content of the message is accepted or rejected 120 based on the established parameters including any parameters customized by the user, where system is acting as a sender; para. [0054]; also note that multiple rejections may occur, i.e. a communication, edited or filtered previously by the user, may represent a second filtered communication; para. [0075]}; and in response to receipt of the second indication, generating a second filtered electronic communication {user generates filtered communication that’s in response to the rejection; para. [0054]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Mohammed and Pabla to include the features of receiving a rejection indication and generating a second filtered communication, as taught by Joel. Given that Mohammed is directed to the transmission of messages and display of notifications on a mobile device, one of ordinary skill in the art would have been motivated to provide for a system whereby social media communications may be stopped from being delivered in real-time based on inappropriate images or inappropriate content {para. [0005] of Joel}. One of ordinary skill in the art would have been motivated to protect users, especially minors, from harmful content, and therefore modify the combination of Mohammed and Pabla with Joel.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mohammed and Pabla, further in view of Fogelson (US 20160381533). 

Claim 22
Regarding claim 22, the combination of Mohammed and Pabla discloses the features of claim 17. Mohammed further discloses: 
obtaining a communication {communication such as application notifications; para. [0053]}; 
processing the communication to identify at least one second portion of the communication {second portion, e.g. time and/or weather, identified via processing; Fig. 21; para. [0131]}; 
generating a second filtered communication from the communication {second filtered communication seen in Fig. 21, where the abbreviated notification messages 140-1 with time and/or weather define the second filtered communication; para. [0139]}; 
causing, at the client device, a second notification to be generated notifying a user of the second filtered communication {second generated notification, e.g. indicator 410-1, which represents a generated notification notifying a recipient of the filtered electronic communication; Fig. 9; para. [0086]}; and 
obtaining a second interaction with the second notification {second interaction with user swiping; para. [0103]}; 
generating, based at least in part on the second interaction with the second notification, a third filtered communication {third filtered communication seen in Fig. 25, this based on second interaction of user swiping; para. [0135], [0138]}; and 
causing, at the client device, a third notification to be generated notifying the user of the third filtered communication {third generated notification seen in icon 825, for example; para. [0109]}; and 
causing, based at least in part on a third interaction with the third notification, the third filtered communication to be provided to the user {provided via interacting with touchscreen; para. [0082]}.
Pabla further discloses: [processing the outgoing communication to identify] based at least in part on the plurality of predetermined criteria {e.g. inappropriate words, profanity; para. [0070]}; wherein the at least one second portion of the outgoing communication has been removed from the second filtered communication {e.g. filtering out selected content; para. [0072]} and the second filtered communication includes a second indication that the at least one second portion was removed {as described in para. [0072]}.
While examiner contends that outgoing, second [device], sender, and recipient are merely labels that don’t functionally and/or structurally differentiate the claimed invention from the prior art, for the sake of compact prosecution, examiner has relied on Fogelson, which is directed towards ensuring effective communication across various platforms. Fogelson discloses: a content filter module that would notify the sender of an outgoing communication from a second device that the message contains inappropriate content and the message would not be sent to a recipient {Fig. 3; para. [0046], [0066]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Mohammed and Pabla to include the features of Fogelson. Given that Mohammed is directed to the transmission of messages and display of notifications on a mobile device, one of ordinary skill in the art would have been motivated to facilitate the transmission of messages in accordance with the receiving party’s communication preferences {para. [0002] of Fogelson}. One of ordinary skill in the art would be motivated to accommodate communication preferences, and therefore modify the combination of Mohammed and Pabla with Fogelson.   

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. Examiner will respond to applicant’s arguments below, with applicant’s own headings and page numberings used for consistency.


I. Introduction; II. Claims 17-21 Comply With 35 U.S.C. §112
	Applicant is thanked for their remarks on page 6 and amendments to the claims overcoming the previous rejection under 35 U.S.C. §112. Note, however, that there is a new rejection under 35 U.S.C. §112, necessitated by applicant’s amendment. 

III. Claims 1-4, 17, and 19-21 Recite Statutory Subject Matter
	On pages 7-10, applicant argues that the claims are patent eligible. Applicant offers on page 7: ‘As an initial matter, it is submitted that the claims do not recite a method of organizing human behavior, as specified by the 2019 Revised Patent Subject Matter Eligibility Guidance ("PEG"). In this regard, the MPEP expressly limits methods of organizing human activity to "the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people" and states that it "is not to be expanded beyond these enumerated sub-groupings except in rare circumstances." MPEP §2106.04(a)(2) (emphasis added). Here, the present claims clearly do not relate to any of the "enumerated sub-groupings" or the "rare circumstances" described by the MPEP, and the Office makes no such assertion. Contrary to the Office's assertions, the present claims do not relate solely to "relationships or interactions between people." Rather, the recitations of the present application relate to tangible communications that are transmitted and received via computing devices. Thus, the present claims are clearly not a method of organizing human activity and are clearly directed to patent-eligible subject matter.’
	Applicant continues: ‘The claims are also not directed to a "mental process," as provided by the PEG and the MPEP. It is clear that claims "do not recite a mental process when they do not contain limitations that can practically be performed in the human mind." See, e.g., October 2019 Update to the PEG; see also MPEP §2106.04(a)(2). This includes instances where "the human mind is not equipped to perform the claim limitations." See id. Here, the claims are generally directed to communications that are sent and received via client devices. These recitations clearly cannot be "performed in the human mind." In this regard, the MPEP explains that a case dealing with the collection and analysis of network data cannot be practically performed in the human mind, and therefore included patentable subject matter under 35 U.S.C. § 101. See MPEP §2106.04(a)(2) (citing RIInt'l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019)). Similarly, the present claims are generally directed to electronic communications. Thus, the claims recite features that cannot be practically performed by the human mind, and therefore cannot recite a "mental process."’
	However, examiner disagrees. Examiner directs applicant’s attention to para. [0032] of applicant’s own specification, which recites: ‘For example, embodiments of the present invention can provide a mobile app-based platform to provide various services to individuals, such as divorcees, to assist them in navigating difficult situations and circumstances.’ The invention here is not rooted in a technical solution to a technical problem; rather, it is directed towards supporting divorcees navigate challenging circumstances. Thus, examiner maintains that the claims are directed to an abstract idea and arguments to the contrary have not been persuasive. 
	Further, while the invention may have used computing elements to facilitate the abstract idea, it cannot be compared to the examples that applicant has provided. Examiner maintains that this is a mental and/or manual process, simply facilitated by generic computing elements.
	Regarding arguments pertaining to integration into practical application and significantly more on pages 8-9, including cases cited by applicant, examiner maintains the position set forth above: the recited computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification demonstrates generic computing elements, e.g. in para. [0034]. There’s no indication that the other computing elements are anything but generic. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible (see MPEP 2106.05(f)). 
	The additional element in claim 1 describing “storing the incoming electronic communication on a memory” is considered insignificant extra-solution activity that’s well-understood, routine, and conventional, as described in MPEP 2106.05(g) and MPEP 2106.05(d). It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
	For these reasons, applicant’s arguments are not persuasive. 

IV. Claims 1-4, 17, and 19-21 Are Patentable Over The Cited Art
	Regarding arguments pertaining to the prior art, examiner notes that the amendments necessitated the new grounds of rejection seen above. Applicant is directed to the claim analysis above.
	In conclusion, examiner has responded to all of applicant’s arguments and found them unpersuasive. 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100035639, directed to message filtering using profiles;
US 20110092221, directed to selective filtering of messages;
US 20190213058, directed to selective obfuscation of notifications. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        12/28/21
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689